 

.19-cr-OOOIB-ABJ Document27-1 Filed 02/08&9 F’aige:c}_gcp°l1z

_ eitlTED S'[`A'I`ES D[STR]CT COURT
E*jl*l:. ' _ : ' FOR THE DIS'I`RICT OF COLUMBIA

cv. 2/02

NOTICE OF DESIGNATION OF PENDING* RELATED CRIMINAL
£ASEIHRSHAHJ`_IO_LQ£A_!
Case: 1:19~cr-0001B

Assigned To : Judge Amy B Jackson
Assign. Date : 01/24/2019
Description: INDICTMENT (B)

OT[ P 0 Related Case: 18cr215 (ABJ)

Pursuant to LCrR 57.12(a)(l) ol` this Court‘s Rules, you should prepare this form and submit it to the
Clerk‘s Ot"fice along with the indictments in any related cases. One copy is needed for the Clerk's recordsk one for
the lodge to whom the case is assigncd, and one additional copy for each defendant Therel`ore, in a one defendant
case you should submit 3 copies, for a two defendant case you should submit 4 copies, etc. 'I`he Clerk will mail
copies of this form to all defense counsel along with the arraignment notice.

§Q IlCE TO DEFENDANT

LCrR 57.12(b](l) of this Court's Rules requires that any objection by the defendant to the related case
designation shall bel served on the U.S. Attomey and filed with the Clerk within 10 days after arraignment

NOTICE TO ALL COUNSEL

LCrR 57.12(b)(3) requires in part that as soon as an attorney for a party becomes aware of the existence
of a related case or cases, such attorney shall immediately notify m writing, the Judges on w hose calendars the cases
appear and shall serve such notice on counsel for all other partiesl

 

The prosecutor will please comp_lete the following:

 

 

 

 

 

1. Name of defendant Roger Jason Stonei \-lr-

2. Number of related case: 1 8'0{"21 5 (ABJ)

3. Name of lodge assigned to related case: Hon- Amy Berman ‘-lackson
4. Name of United States Cottrt in which the related case is pending (if other than this Court)
$. Rclationship of new case to related case:

[Check appropriate box(es)]

|:\ a. New case is a superceding indictment
|:l b. More titan one indictment is filed or pending against defendant
I:| c. Prosecution against different defendant(s) arise from:

\:| a common wiretap
a common search warrant

activities which are a part of the same alleged criminal event or
transaction

("} A case is considered pending until a defendant has been sentenced LCrR 57.12(a)(1)
The government has designated this case as related to United States v. Viktor Netyksho et al., No. lS-cr-Z]S (ABJ), pursuant to LCrR 57.12(a)
(ll(iii) as a prosecution against a different defendant that "arises from a common . . . search warrant" or from “activities which are a part ofthe
same alleged criminal event or transaction." ln partictilar, certain evidence that is relevant to this case was derived t`rom search warrants
executed in Netyksho et al.. and thc alleged obstructive conduct in this case arises from claimed and then disputed advance knowledge about
the dissemination of stolen documents during the 2016 presidential campaign that l`orrns, in part, the basis t`or the criminal charges against
Netyksho et al.

